Citation Nr: 1547433	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-45 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for depression, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned in an August 2015 Board video conference hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied reopening the claim for service connection for a nervous condition, to include depression and anxiety, finding that new and material evidence had not been received to show that the Veteran's psychiatric disorder was incurred in or was otherwise related to service. 

2.  The Veteran did not submit a notice of disagreement to the January 2004 rating decision within one year of issuance of the decision.

3.  Evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection.

4.  The Veteran has currently diagnosed major depressive disorder that is related to his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied reopening the claim for service connection for a nervous condition, to include depression and anxiety became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for major depressive disorder as secondary to the service-connected low back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of whether new and material evidence has been received to reopen the claim for service connection for depression, and if so, whether service connection is warranted has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection for major depressive disorder), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

Service connection for a nervous condition, to include depression and anxiety, was originally denied in a May 1995 rating decision that found that the Veteran's psychiatric disorder was not related to service.  A rating decision in January 2004 denied reopening service connection for a nervous condition, to include depression and anxiety, finding that new and material evidence had not been received.
The Veteran was properly notified of the January 2004 rating decision, but did not file a notice of disagreement within one year of notice of the rating decision.  For this reason, the January 2004 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the January 2004 rating decision included statements from the Veteran received in February 2003, a July 2003 VA examination, service treatment records, and VA treatment records from October 2000 to October 2003.  

The evidence received subsequent to the January 2004 rating decision includes, in pertinent part, a July 2009 VA psychiatric examination, an April 2015 VA psychiatry treatment note, and the Veteran's testimony at the August 2015 Board hearing.  As discussed in detail below, the July 2009 VA examiner stated that the Veteran's "numerous medical conditions" were all likely to contribute partly to his depression.  The April 2015 VA psychiatry treatment note, provided by the Veteran's treating VA psychiatrist, noted that the Veteran's depression and anxiety were "more likely than not" related to his back strain and related pain.  During the August 2015 Board hearing, the Veteran stated that his depression was secondary to his low back disability.  See Board Hearing Transcript at pg. 9.

The Board has reviewed the evidence since the January 2004 rating decision and has determined that it is new, as it was not of record prior to the issuance of the January 2004 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the evidence discussed above suggests that the Veteran's depression may be caused or aggravated by his service-connected low back disability.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for depression.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for depression is reopened.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of major depressive disorder, is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Major Depressive Disorder (MDD)

The Veteran maintains that he suffers from depression, in part, as a result of his service-connected low back disability.  The Veteran is service-connected for a low back strain, currently evaluated as 40 percent disabling.  

Next, the Board finds that the Veteran has a psychiatric disorder, diagnosed as major depressive disorder and anxiety.  See July 2009 VA examination, March 2010 psychiatry report from the Ochsner Clinic Foundation, and the April 2015 VA psychiatric note. 

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's depressive disorder is related to his service-connected back disability.

The Veteran underwent a VA examination in July 2009.  During the evaluation, the examiner noted that the Veteran continued to have chronic back pain and residual pain and hemiparesis due to a past stroke.  The Veteran reported symptoms of depression, hopelessness, insomnia, and anxiety.  The examiner performed a mental status examination and diagnosed the Veteran with Axis I major depression "secondary to general medical condition (predominantly to strokes and paresis)."  The examiner then opined that the Veteran's major depression was less likely than not caused by or a result of his service-connected low back disability.  The examiner further stated that the Veteran's depression was "mostly attributable" to hemiparesis and lifestyle limitations, pain, and other symptoms caused by hemiparesis.  However, the examiner further noted that the Veteran suffered from numerous medical conditions which were "all likely to contribute partly to his depression."  

The Board finds that the July 2009 VA medical opinion weighs partially in favor of a finding that the Veteran's depression is related to his service-connected back disability.  Although the examiner opined that the Veteran's major depressive disorder was less likely than not caused by or a result of his service-connected low back disability, it was noted that all of the Veteran's medical conditions, which would include his low back disability, partly "contributed" to his depression.  As such, the Board finds that this opinion, at least in part, weighs in favor of the Veteran's claim for secondary service connection.  

The evidence also includes a March 2010 psychiatry report from the Ochsner Clinic Foundation.  During the evaluation, the Veteran reported symptoms of depression for approximately 18 years, which he claimed were related to his back disorder.  A diagnosis of major depressive disorder was rendered; however, an opinion as to the etiology of the Veteran's depression was not provided.  

VA treatment records reflect that the Veteran has sought mental health treatment for approximately 10 years for his depressive disorder.  In an April 2015 VA psychiatry treatment note, the Veteran's treating psychiatrist noted that the Veteran was feeling more depressed.  During the evaluation, the Veteran reported some worsening of depression, which he felt was more related to having worsening back pain recently. The VA psychiatrist performed a mental status examination and then opined that the Veteran had depression and anxiety "more likely than not related to back strain and related pain and disability."  The VA psychiatrist did not provide a rationale in support of his opinion; however, the Board finds the opinion probative.  The VA professional who rendered the opinion was the Veteran's treating psychiatrist and was therefore knowledgeable about the Veteran's mental health symptoms and physical disorders.  As such, the Board finds that the April 2015 VA treatment note and opinion weighs in favor of the Veteran's claim.  

The Veteran also provided testimony during the August 2015 Board hearing.  The Veteran stated that he was depressed as a result of his back disability, which was noted to interfere with his ability to sleep and mostly confined him to his house.  

For the reasons discussed above, and upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's depressive disorder is related to his service-connected back disability.  Resolving reasonable doubt in the Veteran's, the Board finds that service connection for major depressive disorder as secondary to the service-connected low back disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for depression is reopened.

Service connection for major depressive disorder as secondary to the service-connected low back disability is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


